PER CURIAM.
We summarily dismiss the petition for writ of certiorari because this court lacks subject matter jurisdiction over the challenged order denying Petitioner’s motion to amend its answer to add a demand for jury trial. See Bared & Co., Inc. v. McGuire, 670 So.2d 153, 156 (Fla. 4th DCA 1996); Lindsey v. Sherman, 402 So.2d 1349, 1349 (Fla. 4th DCA 1981). We also certify conflict with Johnson Engineering, Inc. v. Pate, 563 So.2d 1122 (Fla. 2d DCA 1990); Quality Coffee Service, Inc. v. Tallahassee Coca-Cola Bottling Co., 474 So.2d 427 (Fla. 1st DCA 1985); and Spring v. Ronel Refining, Inc., 421 So.2d 46 (Fla. 3d DCA 1982).
DELL, FARMER and STEVENSON, JJ., concur.